Citation Nr: 1523531	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-24 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD.  

3.  Entitlement to service connection for a back disability. 

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for back, neck, and bilateral foot disabilities are addressed in the REMAND that follows the below ORDER. 


FINDINGS OF FACT

1.  During the entire period of the claim, the Veteran's PTSD has been manifested by social and occupational impairment that has most nearly approximated deficiencies in most areas.

2.  Throughout the period on appeal, the Veteran has met the threshold percentage requirements and has been unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected PTSD.





CONCLUSIONS OF LAW

1.  The Veteran's PTSD warrants a rating of 70 percent under the schedular criteria, but not higher, throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU due to PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in letters mailed in January 2012 and August 2013 prior to the initial adjudication of the claims.  

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected PTSD, most recently in October 2013.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  Additionally, the Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Factual Background and Analysis

PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

In the June 2013 rating decision on appeal, the RO granted service connection for PTSD, and assigned a rating of 50 percent.  The Veteran has expressed disagreement with the evaluation assigned. 



PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.......................................................10

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . . . . . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The DSM-IV provides for a global assessment of functioning score (GAF) of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While a GAF score of 60-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV, 46-7.

The Board notes that the Veteran's outpatient treatment records and VA examination reports reveal GAF scores ranging from 50 to 65, which are indicative of mild to serious symptomatology.  In determining the proper rating for the Veteran, the Board considers the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the actually described symptoms in the record.  

The Veteran's outpatient treatment reports from the Boston and Providence VA Medical Centers (VAMCs), for the period of November 2009 to March 2014 show a consistent history of psychiatric treatment throughout the period.  Additionally, the Veteran's outpatient treatment reports show he has regularly reported several significant symptoms and impairments, which include: continuous depressed mood, anhedonia, intrusive thoughts, poor sleep/nightmares, avoidance of stimuli, irritability, chronic mood impairment, isolation, and a constricted affect.

The Veteran was afforded a VA examination in April 2012.  He complained of agitation, lack of sleep, nightmares, anger outbursts, depression, anxiety, social isolation, hypervigilance, sleep impairments/nightmares, intrusive thoughts, exaggerated startle, and poor work performance.  The Veteran reported having poor socialization with his family, which was corroborated by statements from his girlfriend.  Additionally, the examiner noted the Veteran had been estranged from his son for over 4 years at that time.  The Veteran stated he had worked for a power plant as an engineer for 18 years, but reported that since he left that position in 2004 he has only worked sporadically.  The examiner found the Veteran had an anxious affect and stated the Veteran had difficulty concentrating.  The examiner also noted the following additional symptoms: depressed mood, suspiciousness, panic attacks, mild memory loss, difficulty understanding complex commands, and disturbances of motivation and mood.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 65.

The Veteran's girlfriend has submitted statements, which indicate he is socially withdrawn, distant, and agitated.  She also stated the Veteran alienates himself at times, experiences dramatic mood swings, and has horrible nightmares, which impact his behavior the following day.  
The Veteran has received continuous treatment at the Boston Vet Center throughout the period under appeal.  A summary report was provided by his treating clinician in May 2013.  In this report, the Veteran's symptoms and impairment were noted to include intense flashbacks, nightmares, sense of impending vulnerability, social isolation, family relational problems, and irritability with periods of rage toward co-workers.

The Veteran underwent another VA examination in October 2013.  At that time, he reported poor sleep with difficulty initiating and maintaining sleep, nightmares, irritability, intrusive thoughts, difficulty concentrating, and depressed mood.  In addition, the Veteran reported that he rarely leaves his home, and is socially isolated.  The examiner indicated the Veteran was prescribed Trazodone and Clonazepam.  The Veteran stated he continued to receive psychiatric services at the Boston and Providence VAMCs and the Boston Vet Center.  The examiner noted several serious symptoms that were previously noted in the Veteran's April 2012 examination, including but not limited to: anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  In addition, the examiner also noted the Veteran's difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work, and intermittent inability to perform activities of basic living to include maintenance of personal hygiene.  The examiner found impairments in most areas such as work, family, mood, judgment, and thinking.  The Veteran was again diagnosed with PTSD, and the examiner assigned a GAF score of 50.  

In short, the Veteran's manifestations throughout the pendency of this appeal have been consistently described.  Since 2012 the evidence indicates the Veteran's PTSD is significant.  As indicated above, the Veteran has clear deficits in most areas of life functioning.  His irritability and lack of impulse control have resulted in considerable work problems.  Additionally, the Veteran's social isolation and irritability have also resulted in significant diminution in family relations.  Evidence of impaired thinking has been shown by the Veteran's reduced concentration, which has also resulted in work deficiencies.  Finally, there is also clear evidence of impaired mood, as noted by his continuous treatment for symptoms such as depressed mood, anxiety, and an impaired affect.  Based on the foregoing, the Board finds the Veteran's occupational and social impairment throughout the period of the claim most nearly approximates deficiencies in most areas, as required for a 70 percent rating.  	

There is no evidence of delusions, hallucinations, suicidal/homicidal ideations, or grossly inappropriate behavior.  He has been able to perform activities of daily living and is oriented to person, time, and place.  Additionally, while mild memory impairments were noted, there is no indication that it is of such a severity that he forgets names of close relatives, his own occupation, or his own name.  No medical professional has ever opined, and the evidence does not otherwise show, that the social and occupational impairment from the disability has more nearly approximated the total impairment required for a 100 percent rating at any time during the period of the claim.  For these reasons, the Board finds that a rating of 70 percent, and no more, is warranted throughout the pendency of the claim.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran and others, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to an evaluation in excess of 70 percent.

Consideration has been given to assigning a staged rating for the disability decided herein; however, with regard to the claimed disability, the evidence does not suggest that the severity has fluctuated during the period of this appeal, so a staged rating is not appropriate for this claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from this disability would be in excess of that contemplated by the 70 percent rating granted herein.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

TDIU

As noted above, throughout the period on appeal the Veteran's PTSD has warranted a 70 percent rating.  In addition, service connection has been in effect for tinnitus at 10 percent, and noncompensable ratings have been assigned for a scar and the residuals of an in-service hernia repair.  His ratings warrant a 70 percent combined evaluation throughout the period under appeal.  The Board notes that the Veteran satisfied the scheduler criteria for a TDIU under 38 C.F.R. § 4.16 throughout the period on appeal.    

After consideration of the record, and resolving all doubt in favor of the Veteran, the Board finds the service-connected PTSD renders the Veteran unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  The Veteran has previously worked as a power plant manager, bouncer, and pool cleaner.  These jobs generally required a high degree of communication/interpersonal skills.

Throughout the appeal, the Veteran has provided several reports from his treating clinician at the Boston Vet Center.  In sum, she has indicated the Veteran has sustained multiple job losses and terminations due to his difficulty working with males and often becoming enraged.  

The Board also notes the Veteran underwent a comprehensive psychiatric assessment by his treating clinician at the Boston VAMC as a result of his claim for social security disability insurance (SSDI) benefits with the Social Security Administration (SSA) in December 2012.  At that time, the examiner stated the Veteran was, "unable to work as a result of persistent and severe symptoms for which patient remains in active treatment."

In addition, in the course of the Veteran's October 2013 VA examination, the examiner stated:

"given his difficulties with maintaining consistency with basic hygiene and grooming, difficulties with relating to others, and trouble engaging in activities outside the home, his psychiatric symptoms would preclude him from engaging in substantially gainful employment."

Based on the extensive evidence establishing significant functional impairments resulting from the Veteran's PTSD and the opinions supporting the claim, the Board finds that his service-connected PTSD has rendered him incapable of maintaining any form of substantially gainful employment consistent with his education and occupational background throughout the period under appeal.  Accordingly, a TDIU is warranted.  


ORDER

The Board having determined that the Veteran's PTSD warrants a 70 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

A TDIU throughout the period of the claim is granted, subject to the criteria applicable to the payment of monetary benefits.  

REMAND

While the Board regrets the delay, additional development is required before the Veteran's remaining claims are decided.  At the outset, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In March 2012, the Veteran underwent a VA back examination.  At that time, the Veteran was diagnosed with degenerative joint disease.  The examiner indicated a review of the Veteran's paper claims file had been performed.  In conclusion, the examiner stated the Veteran's claimed condition was "less likely than not" related to his "one time back evaluation while in service."  In support of her opinion, the examiner stated "separation exam lists '"no"' for any back problems."  The opinion clearly did not consider the Veteran's credible reports of back pain dating from service to the present.  A medical examiner cannot solely rely on the absence of medical records corroborating the continuity of a condition, and moreover, is simply not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Additionally, the examiner failed to provide an adequate rationale for the opinion that the Veteran's lumbar strain in service did not have result in his current degenerative joint disease.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In sum, the March 2012 examiner did not adequately consider the Veteran's competent lay statements relative to symptom manifestation and continuity, and also failed to provide an adequate rationale to support her opinion.  Based on the foregoing inadequacies, the Board has determined a new examination with medical opinion is warranted. 

The Board notes the Veteran has also provided competent lay evidence establishing the incurrence of neck and bilateral foot pain in service.  Specifically, the Veteran has asserted that he experienced neck and foot pain as a result of repeatedly climbing and descending ladders aboard ships in service.  Additionally, the Veteran's outpatient treatment records from the Boston and Providence VAMCs show he has been treated for osteoarthritis of the cervical spine, with stenosis, as well as bilateral foot disorders, to include metatarsalgia and pes cavus.  To date, the Veteran has not been afforded an examination relative to his claimed neck and bilateral foot disabilities. 

The Board notes that VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  Based on the foregoing, the Board finds an examination with medical opinion is  also warranted for the Veteran's neck and bilateral foot disabilities presently on appeal.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran VA examinations by a physician or physicians with sufficient expertise to determine the etiology of his back, neck, and bilateral foot disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).

Following an examination of the Veteran, as well as a review of the relevant records and lay statements, the examiner(s) should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's back, neck, and bilateral foot disabilities are etiologically related to his active service.  

The examiner(s) must provide a complete rationale for any proffered opinion.  In this regard, the examiner(s) must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the requested opinions.  Specifically, in forming an opinion, the examiner(s) should include consideration of the Veteran's statements concerning his experiencing pain in service as a result of climbing and jumping from ladders. 

Additionally, the examiner(s) should also fully discuss the Veteran's outpatient treatment records from the Providence and Boston VAMCs, as well as his private treatment records, which show a diagnosis of and treatment for degenerative arthritis of the cervical and lumbar spinal segments, as well as bilateral metatarsalgia and pes cavus.  If any required opinions cannot be provided, the examiner(s) should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


